             Case 1:20-cv-05747-PAE Document 82 Filed 03/19/21 Page 1 of 1
                                                          U.S. Department of Justice
    [Type text]
                                                          United States Attorney
                                                          Southern District of New York
                                                          86 Chambers Street, 3rd Floor
                                                          New York, New York 10007

                                                          March 18, 2021


    BY ECF
    The Honorable Paul A. Engelmayer
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, New York 10007

           Re:     D.J.C.V., et al. v. United States of America
                   No. 20-cv-5747 (PAE)

    Dear Judge Engelmayer:

            This Office represents the United States of America in the above-captioned action. On
    October 16, 2020, Defendant filed a declaration in support of its motion to dismiss. See Dkt.
    No. 25. This declaration contained two exhibits, both of which reference Plaintiff G.C. by his
    full name. At the request of Plaintiffs, Defendant writes to respectfully request that this docket
    entry be sealed, and that Defendant be permitted to refile this document with this personal
    information redacted. The Court granted similar relief to Plaintiffs on December 16, 2020. See
    Dkt. Nos. 33, 34.

           I thank the Court for its consideration of this request.

                                                       Respectfully,
*UDQWHG                                               AUDREY STRAUSS
SO ORDERED.                                            United States Attorney for the
                                                       Southern District of New York
                  
           __________________________________
                 PAUL A. ENGELMAYER By: _/s/ Alexander J. Hogan
                 United States District Judge ALEXANDER J. HOGAN
                                              Assistant United States Attorney
                                              86 Chambers Street, Third Floor
0DUFK                                New York, New York 10007
                                              Tel.: (212) 637-2799
                                              E-mail: alexander.hogan@usdoj.gov
